Interim Decision #2246

MATTER OF ALZONA
In Deportation Proceedings
A-31419749

Decided by Board December

7, 1973

Where respondent's United States citizen child was illegitimate under the law of
the District of Columbia, the place of birth, the fact that the child was
subsequently taken to the State of California to live does not render him
legitimate under section 4453 of the Civil Code of California, since the
provisions of that section are inapplicable to a child born outside that State
Wafter of Sandin—Nava, Interim Decision No. 2134, distinguished). Since
respondent's child does not come within the contemplation of section
101(b)(1)(A) of the Immigration and Nationality Act, respondent fails to
qualify no a "parent" under section 101(b)(2.) of the Act and. therefore, is
ineligible for the benefits under section 241(f) of the Act, as amended.
CHARGES:
Order; At of 1952—Ceetion 241(a)(1) [8 U.S.C. 1261(a)(1))—Excludable et time
of entry—procured immigrant visa by fraud or misrepresentation.
Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(a)(1)]—No valid immigrant
visa.
ON BEHALF OF SERVICE:
William E. Weinert
Acting Appellate Trial Attorney

ON BEHALF OF RESPONDENT:
Gladys Towles Root, Esquire
212 South Hill Street
Los Angles, California 90012

Bernard J. Hornbach
Trial Attorney

Of counsel:
Helen M. Bunt, Esquire

The immigration judge, in an order dated October 12, 1973,
found the respondent deportable as charged, ordered him deported, and denied his application for termination of deportation

under section 241(f) of the Immigration and Nationality Act.
Because of the novelty of the issues presented, the immigration
judge certified his decision to this Board. His order will be
affirmed.
The respondent is an alien who is a native and citizen of the
Republic of the Philippines. He entered the United States on or

about October 9, 1971, upon presentation of an immigrant visa
496

Interim Decision #2246
issued to him as the husband of the United States citizen, whom he
had married in the Philippines on July 30, 1971. The immigration
judge found the respondent's visa had been obtained by fraud
inasmuch as he was already married to another woman when he
secured his visa. Our review of the record and briefs satisfies us
that the hearing was fair and that deportability has been established by clear, convincing and unequivocal evidence.
The immigration judge found that the respondent, as the father
of a United States citizen child, possessed the necessary qualifying
relative to bring him within the purview of section 241(f). That
section limits its benefits to aliens who are the parents, spouses or
children of United States citizens or permanent resident aliens.
The immigration judge, however, denied the respondent's application for termination under section 241(f) on the ground that there
was no viable relationship extant between the respondent and the
United States citizen child. We need not consider that issue
because we do not agree with the immigration judge that the
respondent qualified as a "parent" for immigration purposes.
The child referred to was born in Washington, D.C. on June 12,
1972, to the respondent and the female United States citizen who
is his purported spouse. Prior to the institution of these proceedings all three moved to California. A domestic dispute ensued, and
the respondent separated from his "spouse" and child. The immigration judge found that the child was a legitimate child of the
respondent, relying upon our decision in Matter of Sandin-Nava,
Interim Decision No. 2134 (BIA 1972). In that case we held that a
child born in California of a bigamous marriage was legitimate at
birth by operation of section 4453 of the California Civil Code. In
the present case, we find the child was illegitimate in the District
of Columbia, the place of birth. Section 4453 is not a legitimation
statute. It renders a child, the issue of a void or bigamous
marriage, legitimate at birth. The mere fact that the child of the
respondent was subsequently brought into the State of California
does not make him legitimate by virtue of section 4453. The

respondent's child, therefore, does not qualify as a child for

immigration purposes. Consequently, the respondent does not
qualify as a "parent" under the immigration laws. Hence, he is not
saved from deportation under section 241(f).
ORDER: The decision of the immigration judge is affirmed.
Warren R. Torrington, Board Member Concurring:

concur in the affirmance of the immigration judge's decision.
The majority opinion has correctly distinguished this case from
Matter of Sandin-Nava, Interim Decision No. 2134 (BIA 1972), in
which I filed a dissent, and pointed out the purpose of statutory
I

497

Interim Decision #2246
provisions of the kind found in section 4453 of the California Civil
Code. Statutes which provide that Children of void marriages are
legitimate have been enacted solely in the interest of those
children who, absent such statutes, would be illegitimate. They
have not been enacted for the behefit of bigamists. It appears to
me that, even if the California statute governed the determination
of the beneficiary's status, it could not confer any benefits under
sections 101(b)(1) and 241(0 of the Immigration and Nationality
Act upon the petitioner.
As I stated in my dissenting opinion in Matter of Sandin-Nava,
supra, I consider it unreasonable to impute to Congress an
intention to award permanent residence to an otherwise deportable alien as a premium for immoral and cirminal conduct.

498

